DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,15,16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross US 1965809.  

Regarding claim 1, Ross discloses a lock (fig6) for a door (abstract), the lock comprising: 
a housing (40,42), a lock mechanism (51, handle), and a bolt (49), wherein an end portion of the bolt comprises a trigger (47; attached to one end of bolt, fig6); 
the lock mechanism operable to move the bolt between a locked position (bolt extended) in which the end portion extends through an opening (49a) in the housing and projects from the housing, 
the lock further comprising a retraction mechanism (51), wherein actuation of the trigger causes the retraction mechanism to automatically move the bolt from the locked position into the unlocked position. (page 1 col.2 line 99 - page 2 col.1 line 39).

Regarding claim 3, Ross discloses the lock of claim 1, wherein the retraction mechanism resiliently biases the bolt into the unlocked position. (dashed line in fig6)

Regarding claim 15, Ross discloses a door leaf comprising: 
a lock (fig6) for a door (7), the door including the door leaf, the lock comprising: 
a housing (40,42), a lock mechanism (51, handle), and a bolt(49), wherein an end portion (see fig6) of the bolt comprises a trigger (47); 
the lock mechanism operable to move the bolt between a locked position (bolt is extended fig.6) in which the end portion extends through an opening (49a) in the housing and projects from the housing, and an unlocked position (when bolt is retracted, not labeled) in which the end portion is within (fully capable) the housing; 
the lock further comprising a retraction mechanism (51), wherein actuation of the trigger causes the retraction mechanism to automatically move the bolt from the locked position into the unlocked position. (page 1 col.2 line 99 - page 2 col.1 line 39).

Regarding claim 16, Ross discloses a door (7) comprising: 
a door frame (not labeled); 

the lock comprising: 
a housing (40,42), a lock mechanism (51, handle), and a bolt(49), wherein an end portion (see fig6) of the bolt comprises a trigger (47); 
the lock mechanism operable to move the bolt between a locked position (fig6) in which the end portion extends through an opening (49a) in the housing and projects from the housing, and an unlocked position (when bolt is retracted, not labeled) in which the end portion is within (fully capable) the housing; 
the lock further comprising a retraction mechanism (51), wherein actuation of the trigger causes the retraction mechanism to automatically move the bolt from the locked position into the unlocked position. (page 1 col.2 line 99 - page 2 col.1 line 39);
the door frame further comprising a socket (not labeled, where bolt enters frame to secure door) for receiving the bolt when the bolt is in the locked position.


Allowable Subject Matter
Claims 2,4-14,17-20   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 & 17, Ross does not teach that the trigger comprises a catch with protrudes from a side surface of the bolt to engage with the opening when the bolt is in the locked position. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to door locks.
Related but not relied upon art: Bruwer et al. US 6539755, Doong US 6381999, Pullmann et al. US 7775072, Monsch et al. US 5896764, Colette US 6109666. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/               Primary Examiner, Art Unit 3675                                                                                                                                                                                         	September 30, 2021